FILED
                             NOT FOR PUBLICATION                           FEB 24 2015

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10006

                Plaintiff - Appellee,            D.C. No. 4:13-cr-01556-RCC

  v.
                                                 MEMORANDUM*
JOSE JOEL GONZALEZ-VENEGAS,
a.k.a. Jose Gonzalez-Venegas,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                      Linda R. Reade, District Judge, Presiding**

                            Submitted February 17, 2015***

Before:         O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Jose Joel Gonzalez-Venegas appeals from the district court’s judgment and

challenges his guilty-plea conviction and 57-month sentence for attempted reentry

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Linda R. Reade, Chief Judge of the United States
District Court for the Northern District of Iowa, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
after deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Gonzalez-Venegas’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Gonzalez-Venegas the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Gonzalez-Venegas has waived his right to appeal his conviction and

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the waiver. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly

dismiss the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    14-10006